         Case 2:18-cv-00086-KGB Document 40 Filed 08/16/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                    DELTA DIVISION

DONALD KERNS                                                                            PLAINTIFF
Reg # 27082-45

v.                             Case No. 2:18-cv-00086-KGB-JTR

BUREAU OF PRISONS, et al.                                                           DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Donald Kerns’s complaint and amended complaint are dismissed with prejudice (Dkt. Nos. 1, 9).

The relief sought is denied. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma

pauperis appeal taken from the Order and Judgment dismissing this action is considered frivolous

and not in good faith.

       It is so ordered this 16th day of August, 2021.




                                                     _____________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
